Title: From George Washington to John Jay, 7 October 1779
From: Washington, George
To: Jay, John


        
          Dear Sir,
          West-point Octr 7th 1779
        
        Amongst the number of your friends, permit me also to congratulate you, and my Country, on your late honourable & important appointment—Be assured Sir, that my pleasure on this occasion, though it may be equatted, cannot be exceeded, by that of any other.
        I do most sincerely wish you a pleasant & an agreeable passage—the most perfect and honourable accomplishment of your Ministry—and a safe return to the bosom of a grateful Country. With the greatest regard, and sincerest personal attachment, I have the honor to be Dear Sir Yr Most Obedt and Affecte Hble Servt
        
          Go: Washington
        
      